Appeal from a judgment of the County Court of Chemung County, rendered August 7, 1975, upon a verdict convicting defendant of the crime of criminal possession of stolen property in the second degree and imposing an indeterminate sentence of two to four years, as a second felony offender. The People established that a television set was stolen on March 3, 1975 and that on the following evening the defendant was in exclusive possession thereof. The value was established at trial to exceed $250 and the contention upon this appeal that the proof was insufficient to establish guilt beyond a reasonable doubt or otherwise defective is without merit. (See People v Peters, 43 AD2d 599.) Prior to trial the defendant moved to preclude the prosecution from inquiring into prior acts of theft by the defendant, if he should testify (People v Sandoval, 34 NY2d 371). The court ruled that prior acts of theft would be admissible on the issue of credibility and the ruling upon the present record was not erroneous. We further find that neither the cross-examination of the defendant by the prosecutor nor his summation were of such a nature as to sustain the contention that the defendant did not receive a fair and impartial trial. Upon the present record the sentence imposed was well within the discretion of the trial court and the mere fact that the crime was nonviolent does not make it harsh or excessive. Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Main and Herlihy, JJ., concur.